Citation Nr: 1456665	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

5.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2010 (hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The January 2010 rating decision also denied a claim seeking entitlement to service connection for congestive heart failure.  The Veteran's December 2010 notice of disagreement ("NOD") indicated his disagreement with the rating decision in regards to the right knee, left foot, left ankle, COPD, and hearing loss.  He did not at that time identify the heart claim in the NOD.  Subsequently, on his July 2012 substantive appeal form, the Veteran continued his appeal for all the issues and also mentioned being exposed to some bacteria in the military causing heart problems and hypertension.  With regard to "heart problems," the July 2012 statement is not timely to constitute an NOD with the January 2010 rating decision. See 38 C.F.R. § 20.302(a) (2014) (the filing of an NOD must be within one year of the rating decision).  However, the statement does reasonably raise the issue of whether the heart claim can be reopened.

Thus, the Board concludes the heart issue along with the hypertension claim have been raised by the record via the July 2012 substantive appeal form, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an initial compensable rating for bilateral sensorineural hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The VA will contact the Veteran if further action is required on his part.


FINDINGS OF FACT

1.   The most persuasive, competent, and credible evidence of record does not link a right knee disorder to the Veteran's active duty.

2.  The most persuasive, competent, and credible evidence of record does not link a left foot disorder to the Veteran's active duty.

3.   The most persuasive, competent, and credible evidence of record does not link a left ankle disorder to the Veteran's active duty.

4.  The most persuasive, competent, and credible evidence of record does not link COPD to the Veteran's active duty.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for entitlement to service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for entitlement to service connection for chronic obstructive pulmonary disorder (COPD) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  A letter dated in August 2009 satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  VA outpatient treatment records, moreover, are in the claims folder and were considered in rendering this decision.  Private medical records identified have been obtained, to the extent available.  The Veteran has not identified any other documents that he feels would be relevant to his claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was provided appropriate VA examinations in connection with all the claims on appeal here in November 2009 (COPD) and December 2009 (joints).  The Board finds the examination and opinions rendered are adequate for deciding the claims herein.  Cf. 38 C F R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations and opinions addressed current symptoms and diagnoses, evaluated the likely etiology of the diagnoses rendered, and provided supporting explanation and rationale for all conclusions reached.  The examinations were thorough and all necessary evidence, to include lay statements, and testing was considered by the examiners.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran contends he had in-service injuries causing chronic right knee, left foot, and left ankle disorders and that his COPD symptoms began during his military service. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, no legal presumption is applicable because the earliest evidence of the Veteran's degenerative joint disease is years after service.

The Veteran's service treatment records do confirm in-service complaints of chest pain and various joint pains related to injuries.  In November 1986, the Veteran was seen complaining of right knee pain following an injury.  At that time, there was effusion and tenderness, but with good range of motion.  X-rays were within normal limits and the Veteran was diagnosed with contusion of the right anterior knee.  The Veteran was also treated for left ankle pain in August 1988 when he hurt his left ankle while running.  He indicated he stepped on a pot hole and the ankle fully locked.  His ankle was wrapped and he was provided Tylenol for the pain, but no diagnosis was rendered.  No specific trauma to the left foot is noted in the treatment records, but the Veteran was treated for Athlete's Foot, scaling and peeling of the bilateral feet, and calluses on the bilateral feet in July 1987 and February 1989.  The Veteran was also seen for complaints of chest pain in March 1989 and May 1989.  The March 1989 record reflects muscle soreness in the abdomen extending into the chest and the May 1989 treatment record attributes chest pain, sore throat, and other complaints to a transitory illness.  The Veteran was not noted to have any chronic disorders of the right knee, left ankle, left foot, or chest at any time during his military service.

After service, VA outpatient treatment records note a history of right knee and left ankle injuries, but with no ongoing treatment.  He was diagnosed with degenerative changes of the right knee in 2009, over a decade after service.  The Veteran has been extensively treated both by VA and privately for heart-related problems, which included complaints of chest pain.  In April 2007, the Veteran was privately hospitalized for respiratory failure.  The physician found the respiratory failure to be multifactorial, secondary to congestive heart failure, obesity-hypoventilation syndrome, sleep apnea, cor pulmonale, and possibly chronic obstructive pulmonary disease.  Although COPD is noted within the 2007 private treatment records it is entirely unclear whether the diagnosis was ever confirmed.  Indeed, subsequent VA outpatient treatment records specifically rule out COPD.

The Veteran was afforded appropriate VA examinations in November 2009 and December 2009 to ascertain the Veteran's current diagnoses and the likely etiology of any diagnosis found.

With regard to his joints, the Veteran was examined in December 2009 where the VA examiner noted the Veteran's history of military injuries to his right knee and left ankle as well as the Veteran's contended symptoms in service and since service.  After a thorough examination, the examiner diagnosed the Veteran with right knee mild degenerative changes super imposed with IT Band Syndrome, history of left ankle sprain, and pes planus with normal left foot examination.  In regard to etiology, the examiner did not find any of these diagnoses to be at least as likely as not related to his military service.  Although trauma to the right knee is noted in the service treatment records, and the Veteran explained he fell directly on his knee cap at the time of injury, the fact that X-rays in 1986 at the time of injury were normal and he was only diagnosed with a contusion, it was unlikely the Veteran's current right knee diagnosis was caused by his military service.  Similarly, in light of the relatively minor findings of the left ankle and left foot on examination, the examiner found it unlikely that the Veteran's current ankle condition and left foot are caused by or as a result of injuries that he sustained and was treated for while in the service.

With regard to the Veteran's COPD claim, the Veteran was afforded a VA examination in November 2009.  At that time, the examiner noted the Veteran's military history and post-military medical history.  The examiner also outlined the Veteran's contentions regarding the timeline of symptoms.  At that time, the Veteran told the examiner that on or around 1999, eight years after separation from the military, he started to not feel well.  His wife noticed weight gain and snoring in 2000.  He retired from his job in 2007 due to frequent chest pain and breathing issues.  In April 2007, the Veteran was diagnosed with congestive heart failure.  He has since been diagnosed with sleep apnea and uses a BiPap.  He also uses oxygen at home.  Based on the physical examination at that time, the examiner diagnosed the Veteran with congestive heart failure, morbid obesity, and severe obstructive sleep apnea.  The examiner did not find COPD at that time.  Based on the Veteran's lay statements, the examiner's review of his medical and military history, and a physical examination, the examiner concluded the Veteran's congestive heart failure and lung disease is unrelated to his military service.  Specifically, the examiner noted the Veteran did not have problems with his health until 1999 and did not report symptoms of sleep apnea until 2000.  According to the examiner at that time he went untreated and by the time he was diagnosed with sleep apnea, he had organ failure related to not being treated which occurred in 2007.  The examiner ultimately concluded the Veteran's untreated sleep apnea was responsible for his current heart and lung disease, which did not start until years after his military service.

The Board finds the November 2009 and December 2009 VA examination reports and opinions rendered persuasive.  They are based on a thorough review of the claims folder, consideration of the Veteran's lay statements, and a complete physical examination.  Also compelling, no medical professional has ever linked the Veteran's right knee disorder, left foot disorder, left ankle disorder, or lung disease to any incident of his military service or otherwise conflicted with the opinions rendered by the 2009 VA examiners.  

The Board finds the Veteran competent to describe his symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge ).  

The Board finds no reason to doubt the Veteran's credibility or description of in-service injuries or chest pain since service.  Indeed, service treatment records support the Veteran's descriptions of in-service injury.  The Veteran also concedes, however, that he did not notice any serious health problems with regard to breathing problems until years after service.  The examiners considered the Veteran's contentions of symptomatology and in-service injury, but still found it unlikely that any current diagnosis of the right knee, left foot, left ankle, or lungs were due to his military service.  As noted above, it is not entirely clear whether the Veteran actually has COPD, but in any case, the November 2009 VA examiner found it unlikely that the Veteran's current lung disease (regardless of exact diagnosis) is related to his military service in light of the years of time that passed since service before he developed a significant decline in health.

In short, the medical evidence does not show chronic diagnoses of the right knee, left foot, left ankle, or lungs in service or for years thereafter.  Although in-service injuries and complaints were considered and are evident in the service treatment records, no medical examiner has ever associated a current diagnosis of the right knee, left foot, left ankle, or lungs with his military service.  Indeed there are medical opinions to the contrary.  

Thus, even fully considering the Veteran's lay description of military events, symptoms, and injuries, the evidence does not support his claims.  The Board acknowledges the Veteran believes his conditions are related to his military service, but he is not competent to relate the etiology of his current diagnoses to service.  Such is a complex medical matter, and the Veteran has not been shown to have had the requisite knowledge and/or training to render such an opinion.

As the preponderance of the evidence is against the issues, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left foot disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD) is denied.

REMAND

The Veteran claims his hearing loss is worse than currently rated.  He was last afforded a VA examination for his hearing loss in March 2010, over four years ago.  In light of the Veteran's claim that his hearing loss is worse and the lapse of time since the last VA examination, a new examination is warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO/AMC must also take this opportunity to obtain any additional VA or private treatment records since December 2012.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issue on appeal.  Attempts should be made to obtain any records identified and, regardless of the Veteran's response, the RO/AMC should also obtain VA outpatient treatment records from the VAMC in Portland, Oregon and all associated outpatient clinics from December 2012 to the present.  All efforts to obtain VA records should be fully documented.

2.  After the above is completed and records are obtained to the extent available, afford the Veteran a new VA audiological examination to determine the current severity of his service-connected bilateral sensorineural hearing loss.  The claims folder must be reviewed by the examiner. All necessary and appropriate tests must be performed and results documented.  The examiner must fully describe all manifestations of the Veteran's service-connected hearing loss, to include functional and occupational impairment. The examiner must provide a complete rationale for any opinion expressed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


